DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 2-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment  presented  3/9/2022 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of Claims 2, 3, 10, 11, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.
                 Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  
               However, none of the prior art cited alone or in combination provides the motivation to teach the display driving device wherein the grouper includes: a brightness calculator that calculates an average brightness of the display based on the video information input; a storage that stores a relationship between a predetermined average brightness and the total number of divided groups when performing the grouping; and a division number deriver that derives the total number of divided groups based on the average brightness calculated by the brightness calculator and the relationship stored in the storage as claimed in Claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIJAY SHANKAR/Primary Examiner, Art Unit 2622